Citation Nr: 1525482	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial benefits in excess of $500.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The service department has certified the Veteran's recognized service as follows:  prewar service from September 1941 to December 1941, beleaguered status from December 1941 to January 1942, no casualty status from January 1942 to March 1945, recognized guerrilla service from April 1945 to November 1945, and Regular Philippine Army service from November 1945 to April 1946.  The Veteran died in October 2011.  The appellant in this case is his adult daughter who bore the expenses of the Veteran's burial.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as additional documents in his Virtual VA file.  The documents in the Veteran's Virtual VA file are currently duplicative of the information contained in the paper claims folder.  At present, there are no records in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran died in October 2011 in the Philippines and was buried in a municipal cemetery there.  

2.  At the time of his death, the Veteran was in receipt of VA compensation at the 20 percent rate for residuals of a gunshot wound to the left chest.  

3.  In a March 2013 rating decision, the RO denied service connection for the cause of the Veteran's death.  

4.  The appellant has been awarded a burial and funeral expense allowance of $150 and a plot allowance of $350, the maximum amounts legally payable for a Filipino veteran who died as the result of a nonservice-connected disability.


CONCLUSION OF LAW

Entitlement to burial benefits in excess of $500 is legally precluded.  38 U.S.C.A. §§ 101, 2302, 2303, 2402, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.1705, 3.1707 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Law and Analysis

In the case of a deceased veteran whose death is not the result of service-connected disability and who at the time of death was in receipt of compensation or pension, VA, having due regard to the circumstances in each case, may pay a sum not exceeding $300 to such person as VA prescribes to cover the burial and funeral expenses of a deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a)(1) (West 2014); 38 C.F.R. § 3.1705(b)(1) (2014).  

In addition to the benefits provided under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance in an amount not to exceed $700 may be granted if such veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302.  38 U.S.C.A. § 2303(b) (West 2014); 38 C.F.R. § 3.1707 (2014).  

Except at provided in 38 C.F.R. § § 3.43 (providing for burial benefits at the full-dollar rate for certain Filipino veterans residing in the United States on the date of death), VA pays burial benefits for Filipino veterans based on service described in 38 C.F.R. § 3.40(c) or (d) (i.e. service with the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II) at a rate of $0.50 for each dollar authorized under the law.  38 C.F.R. § 3.40 (2014).  

The Board notes that, during the pendency of the appeal, VA issued new regulations governing entitlement to burial benefits, including nonservice-connected burial allowances and plot allowances.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new sections 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The new regulations, which are written and organized for clarity and ease of use, and which are intended to improve delivery of burial benefits, are applicable to claims for burial benefits pending on or after July 7, 2014.  Although the RO did not consider the appellant's claim under the new regulations or provide her notice thereof, no prejudice has resulted as under either version of the regulations, VA is limited to paying the maximum burial and plot allowances specified in 38 U.S.C.A. §§ 2302 and 2303.  

In this case, the record shows that the Veteran died in October 2011 in the Philippines from nonservice-connected involutional paranoid state and atherosclerotic hypertension.  See March 2013 rating decision denying service connection for the cause of the Veteran's death; July 2013 denying claim for recognition of the Veteran's prisoner of war (POW status).  At the time of his death, the Veteran was in receipt of VA compensation at the 20 percent rate for residuals of a gunshot wound to the left chest.  

On her May 2012 application for burial benefits, the appellant indicated that the Veteran had been buried in a municipal cemetery in the Philippines.  She indicated that she bore the expenses for the Veteran's burial, which totalled $3,196.  She also attached a receipt for funeral services in the amount of 130,000 Philippine pesos, or approximately $2,885.  

Based on these facts, the RO awarded the appellant nonservice-connected burial benefits in the amount of $500, including $150 for a burial and funeral expense allowance and $350 for a plot allowance.  As set forth above, this is the maximum amount payable for a Filipino veteran who died as the result of a nonservice-connected disability.  

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that the burial benefit she received is inadequate, particularly given the actual costs of burial.  The Board recognizes that the actual cost of the Veteran's burial was well in excess of $500, but as explained above, the law expressly limits the amount of burial benefits payable in this case to $500, regardless of the actual expenses of the Veteran's burial.  The Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board has also considered the appellant's contentions to the effect that, when her father was alive, he told her that he wanted a decent burial and that VA would "shoulder the expenses."  She indicated that, believing this to be true, she gave into the Veteran's wishes for a funeral which caused her to incur significant funeral expenses and debt.  Again, however, such facts do not provide a basis upon which to grant her claim.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); cf. McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits). 

Again, as explained above, the legal criteria governing the payment of burial benefits are clear and specific, and the Board is without the authority to disregard the applicable law, notwithstanding the extenuating circumstances reported by the appellant.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits in excess of $500 is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


